DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaulieu (2019/0019408).

Regarding claim 1,  Beaulieu teaches a trailer-mounted apparatus for controlling the flow of traffic, comprising: a trailer (52); a movable horizontal swing arm (50), supported by and actuated by an electrically-powered mechanism (64) affixed to the trailer, the arm being configured to have a closed position, in which the horizontal swing arm obstructs the flow of traffic in at least one traffic lane adjacent to the trailer, and an open position in which the horizontal swing arm permits the free flow of traffic in the at least one lane (Fig 14);  a control position comprising at least one control panel (34) for use by an operator to control the arm; and a power supply (28) configured to provide electric power to the control position and the electrically-powered mechanism.  

Regarding claim 2, Beaulieu teaches a programmable control system (paragraph [0173]); and a vertical mast (25b), the mast supporting a mast component enclosure; wherein: the programmable control system is operatively coupled to the control panel;  the mast component enclosure contains at least one set of electrically operable lights (22’) and a networking device supporting one or more wireless data networks (paragraph [0113]); the electrically operable lights and the networking device are operatively connected to the programmable control system;  and the electrically operated lights and the networking device receive electrical power from the power supply (28).  

Regarding claim 3, Beaulieu teaches the networking device provides one or more wired data networks usable at the apparatus (paragraph [0203]).  

Regarding claim 4, Beaulieu teaches one or more video cameras (156) operably coupled to the programmable control system.  

Regarding claim 5, Beaulieu teaches the control position includes at least one video display device allowing the operator to view video feeds produced by at least one of the cameras (paragraph [0125]).  

Regarding claim 14, Beaulieu teaches the programmable control system is configured at least to operate the arm in response to a command received from a remote control.  

Regarding claim 15, Beaulieu teaches the programmable control system is configured at least to: participate in the data network via the networking device; and receive the command from a remote device via the data network.  

Claim(s) 16, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seguin et al. (7,098,807) (“Seguin”).

Regarding claim 16, Seguin teaches an apparatus for controlling the flow of traffic, comprising: a movable horizontal swing arm (12), supported by and actuated by an electrically-powered mechanism, configured to have a closed position, in which the horizontal swing arm obstructs the flow of traffic in at least one traffic lane adjacent to the apparatus (Figure 2), and an open position in which the horizontal swing arm permits the free flow of traffic in the at least one lane (Fig 1); a control position comprising at least one control panel (Col 5, Lines 60-65) for use by an operator to control the arm; and a power supply (40) configured to provide electric power to the control position and the electrically-powered mechanism.  
Regarding claim 27, Seguin teaches the programmable control system is configured at least to receive the command via the control panel.  

Regarding claim 28, Seguin teaches the programmable control system is configured at least to receive the command via a remote control.  

Regarding claim 30, Seguin teaches the programmable control system is configured at least to operate the arm in response to a command received from a remote control.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (2019/0019408) in view of Hill (2005/0179539).

Regarding claim 6, Beaulieu teaches the invention as described above and further teaches a video camera but fails to teach a data storage device.  Hill teaches a portable road barrier with a data storage device, wherein: the programmable control system stores video from at least one of the cameras on the data storage device; the control position comprises at least one hardware interface operatively connected to the programmable control system, the hardware interface permitting operable connection of a removable storage device to the programmable control system; and the programmable control system is configured to permit downloading stored video to the data storage device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a data storage device on the barrier of Beaulieu as taught by Hill as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 7, Beaulieu as modified by Hill teaches the programmable control system is configured at least to establish a data connection with a remote computer via the networking device, using one of the wireless data networks; and in response to a request from the remote computer, transfer stored video via the wireless data network to the remote computer (paragraph [0045]).  

Regarding claim 8, Beaulieu teaches rechargeable batteries but fails to teach they are 12 volt batteries.  Hill teaches a portable traffic system with rechargeable 12 volt batteries.  It would have been obvious to make the battery of Beaulieu a 12 volt battery as taught by Hill since it is obvious to substitute one known element for another known element to yield predictable results.

Regarding claim 9, Beaulieu as modified by Hill teaches a generator, wherein: the generator is configured to recharge the batteries; and  the programmable control system is programmed to detect a charge level of the batteries and to cause the generator to recharge the batteries upon determining that the charge level is below a predetermined threshold (paragraphs [0026] and [0029]).  

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu (2019/0019408) in view of Banuelos (9,449,513).

Regarding claim 10, Beaulieu teaches the invention as described above but fails to teach an array of lights.  Banuelos teaches a portable barrier with a plurality of arrays of lights (112); and  the programmable control system is programmed to cause the lights in the arrays to operate according to a predetermined pattern in response to a command from an operator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include programmable lights on the barrier of Beaulieu as taught by Banuelos to make the barrier more visible and to allow the barrier to direct drivers in any direction.
Regarding claim 11, Beaulieu as modified by Banuelos teaches the programmable control system is configured at least to receive the command via the control panel.  

Regarding claim 12, Beaulieu as modified by Banuelos teaches the programmable control system is configured at least to receive the command via a remote control.  

Regarding claim 13, Beaulieu as modified by Banuelos teaches the programmable control system is configured at least to: participate in the data network via the networking device; and  receive the command from a remote device via the data network.  

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguin et al. (7,098,807) (“Seguin”) in view of Lamore (2009/0202296)

Regarding claim 17, Seguin teaches the invention as described above but fails to teach a saddle attached to the electrically powered mechanism.  Lamore teaches a road barrier with a  saddle (44), the saddle being configured to secure the apparatus to a highway barrier for operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the base bracket of Seguin with a saddle as taught By Lamore as it is obvious to substitute one known element for another known element to yield predictable results.    

Regarding claim 18, Seguin as modified by Lamore teaches the saddle is affixed to the barrier by straps (22).

Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguin et al. (7,098,807) (“Seguin”) in view of Beaulieu (2019/0019408).

Regarding claim 19, Seguin teaches the invention above and teaches a vertical mast but fails to teach the control is programmable and lights.  a programmable control system (paragraph [0173]); and a vertical mast (25b), the mast supporting a mast component enclosure; wherein: the programmable control system is operatively coupled to the control panel;  the mast component enclosure contains at least one set of electrically operable lights (22’) and a networking device supporting one or more wireless data networks (paragraph [0113]); the electrically operable lights and the networking device are operatively connected to the programmable control system;  and the electrically operated lights and the networking device receive electrical power from the power supply (28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include lights and a programmable control system on the barrier of Seguin as taught by Beaulieu as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 20, Seguin as modified by Beaulieu teaches the networking device provides one or more wired data networks usable at the apparatus (paragraph [0203]).  

Regarding claim 21, Seguin as modified by Beaulieu teaches one or more video cameras (156) operably coupled to the programmable control system.  

Regarding claim 22, Seguin as modified by Beaulieu teaches the control position includes at least one video display device allowing the operator to view video feeds produced by at least one of the cameras (paragraph [0125]).

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguin et al. (7,098,807) (“Seguin”) in view of Beaulieu (2019/0019408) and in further view of Hill (2005/0179539).


Regarding claim 23, Seguin as modified by Beaulieu teaches the invention as described above and further teaches a video camera but fails to teach a data storage device.  Hill teaches a portable road barrier with a data storage device, wherein: the programmable control system stores video from at least one of the cameras on the data storage device; the control position comprises at least one hardware interface operatively connected to the programmable control system, the hardware interface permitting operable connection of a removable storage device to the programmable control system; and the programmable control system is configured to permit downloading stored video to the data storage device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a data storage device on the barrier of Seguin as taught by Hill as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 24, Seguin as modified by Beaulieu as modified by Hill teaches the programmable control system is configured at least to establish a data connection with a remote computer via the networking device, using one of the wireless data networks; and in response to a request from the remote computer, transfer stored video via the wireless data network to the remote computer (paragraph [0045]).  

Regarding claim 25, Seguin as modified by Beaulieu teaches rechargeable batteries but fails to teach they are 12 volt batteries.  Hill teaches a portable traffic system with rechargeable 12 volt batteries.  It would have been obvious to make the battery of Seguin a 12 volt battery as taught by Hill since it is obvious to substitute one known element for another known element to yield predictable results.

 Claim(s) 26, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguin et al. (7,098,807) (“Seguin”) in view of Beaulieu (2019/0019408) and in further view of Banuelos (9,449,513).

Regarding claim 26, Seguin as modified by Beaulieu teaches the invention as described above but fails to teach an array of lights.  Banuelos teaches a portable barrier with a plurality of arrays of lights (112); and  the programmable control system is programmed to cause the lights in the arrays to operate according to a predetermined pattern in response to a command from an operator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include programmable lights on the barrier of Seguin as taught by Banuelos to make the barrier more visible and to allow the barrier to direct drivers in any direction.

Regarding claim 29, Seguin and Beaulieu as modified by Banuelos teaches the programmable control system is configured at least to: participate in the data network via the networking device; and  receive the command from a remote device via the data network.  

Regarding claim 31, Seguin and Beaulieu as modified by Banuelos teaches the programmable control system is configured at least to: participate in the data network via the networking device; and  receive the command from a remote device via the data network.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Burke teaches a trailer mounted barrier gate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 30, 2022